Citation Nr: 0534051
Decision Date: 12/16/05	Archive Date: 03/02/06

Citation Nr: 0534051	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  00-05 584	)	DATE DEC 16 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for otitis externa, to 
include as due to undiagnosed illness.  

2.  Entitlement to service connection for a right foot 
disorder, diagnosed as hypoesthesia, mononeuropathy of the 
right peroneal nerve and peripheral neuropathy, to include as 
due to undiagnosed illness.  

3.  Entitlement to service connection for alopecia, to 
include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had inactive service in the Army National Guard, 
with active duty from November 1990 to August 1991, including 
service in Southwest Asia in support of Operation Desert 
Shield/Storm from January 1991 to July 1991, as well as 
multiple two-week periods of annual active duty training from 
May 1987 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama, which, in pertinent part, 
denied claims for service connection for otitis externa, 
alopecia, and hypoesthesia and mononeuropathy of the right 
peroneal nerve, claimed as undiagnosed illness.  See 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2005).  The 
veteran completed an appeal and the matter initially came 
before the Board in March 2001.  

In a March 5, 2001 decision, the Board denied claims for 
service connection for otitis externa, alopecia, and 
hypoesthesia and mononeuropathy of the right peroneal nerve.  
However, the Board then limited its denial of the claims to 
the theory of entitlement that the disorders were secondary 
to undiagnosed illness.  At the same time, the Board also 
remanded only the direct service connection-the non-
undiagnosed illness-aspect of the same claims.  


ORDER OF VACATUR

At the time of the March 2001 Board decision and presently, 
the law mandated that  with regard to all claimed disorders, 
VA must also ascertain whether there is any basis - a theory 
of entitlement (e.g., direct, presumptive or secondary) to 
indicate that the claimed disorders were incurred by any 
incident of military service.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims of service connection, the Board must examine the 
evidence of record to ascertain if there is any theory of 
entitlement - direct, presumptive or secondary, to support 
the claim).  

The March 2001 Decision of the Board, with regard to the 
adjudication of the undiagnosed illness aspect, but not the 
non-undiagnosed illness aspect of the same claims, violated 
the veteran's due p rocess rights as it did not fully 
consider the claims in accordance with Combee and Schroeder, 
supra.  

A decision of the Board may be vacated by the Board at any 
time upon request of the veteran or his representative, or on 
the Board's own motion if in rendering the decision the 
veteran was denied due process.  38 C.F.R. § 20.904 (2005).  

In order to give proper consideration to all of the relevant 
evidence-including that obtained on Board remand in March 
2001, and to insure compliance with due process requirements, 
in accordance with 38 C.F.R. § 20.904, that part of the March 
2001 Board decision denying entitlement to service connection 
for otitis externa, alopecia, and a right foot disorder, 
diagnosed as hypoesthesia, mononeuropathy of the right 
peroneal nerve, and peripheral neuropathy, as secondary to 
undiagnosed illness, is vacated.  However, the remaining 
issues and aspects of the claims adjudicated in the March 
2001 Board decision are not affected by this order.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

Citation Nr: 0106380	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-05 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by infected ears due to undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by hair loss due to undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by right foot numbness due to undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by depression due to undiagnosed illness.

5.  Entitlement to service connection for otitis externa.

6.  Entitlement to service connection for alopecia.

7.  Entitlement to service connection for a right foot 
disorder, diagnosed as hypoesthesia and mononeuropathy of the 
right peroneal nerve.

8.  Entitlement to service connection for a psychiatric 
disorder, including diagnosed as mild anxiety depression and 
dysthymia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
August 1991.  Service records show that he served on active 
duty in the Desert Shield/Storm area of responsibility during 
the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(d) 
(2000).  He also has service in the Army National Guard.

The instant appeal arose from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which denied claims for service 
connection for otitis externa, claimed as infected ears; 
alopecia, claimed as hair loss; hypoesthesia and 
mononeuropathy in the right foot; and mild anxiety 
depression.

The Board notes that entitlement to service connection for 
these claims on the basis of undiagnosed illness was 
previously denied in a May 1996 rating decision.  
Subsequently, the law pertaining to undiagnosed illnesses was 
amended to expand the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement for compensation to be established.  See 62 Fed. 
Reg. 23138 (Apr. 27, 1997).  Therefore, the Board will review 
these claims de novo, as the RO did, since changes to the law 
which became effective after May 1996 provide a new legal 
basis for entitlement to the benefits sought.  See Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994) (when a regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to benefits, an applicant's 
claim of entitlement under such regulation is separate and 
distinct from a claim previously and finally denied). 

The claims for entitlement to service connection for otitis 
externa, alopecia, a right foot disorder, and a psychiatric 
disorder are discussed in the REMAND section below which 
follows the ORDER in this case.


FINDING OF FACT

The veteran's problems with infected ears, hair loss, right 
foot numbness, and depression have not escaped diagnosis; 
rather, they have been attributed to otitis externa; 
alopecia; hypoesthesia and mononeuropathy of the right 
peroneal nerve; and mild anxiety depression, adjustment 
disorder, and dysthymia, respectively.


CONCLUSION OF LAW

The claims for service connection for a disability manifested 
by infected ears, hair loss, right foot numbness, and 
depression due to undiagnosed illness are denied.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. 
§ 3.317 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims, as 
here, filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

As an initial matter, it is the Board's conclusion that the 
new law has no impact on the undiagnosed illness issues in 
this case.  This is true because the VA has already fulfilled 
the notice and duty to assist requirements of the Veterans 
Claims Assistance Act.  All relevant facts have been properly 
developed to the extent possible.  The record includes 
service medical records, VA and private treatment records, 
numerous VA examination reports, and written statements 
prepared by the appellant and his representative.  The 
appellant has not made the VA aware of any records relevant 
to the present claims that have not been associated with the 
claims folder.  Thus, as sufficient data exists to address 
the merits of the claims, the Board concludes that the VA has 
adequately fulfilled its statutory duty to assist the veteran 
in the development of his claim.

Further, the Board finds that no reasonable possibility 
exists that further assistance would aid in substantiating 
the undiagnosed illness claims.  This is so because the all 
the veteran's claimed problems have been attributed to known 
clinical diagnoses.  Thus, as the claims must be denied as a 
matter of law, no reasonable possibility exists that further 
assistance would aid in substantiating the undiagnosed 
illness claims.  For these reasons, no further assistance to 
the veteran is required to comply with the duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  See also, Murphy v. Derwinski, 
1 Vet. App. 78 (1990) and Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In addition, the appellant has been notified of the 
information necessary to substantiate his claims.  He was 
advised by letter dated in August 1996 of the general 
requirements necessary to establish entitlement to benefits 
based on disabilities which are undiagnosed illnesses.  He 
was also advised that he should provide relevant medical and 
nonmedical evidence in support of his claims.  He was further 
advised of the information necessary to substantiate his 
claims in the rating decision on appeal and in the December 
1999 statement of the case.  Under these circumstances, the 
Board finds that adjudication of the undiagnosed illness 
issues on appeal, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

The veteran contends that service connection should be 
granted for disabilities manifested by infected ears, hair 
loss, right foot numbness, and depression.  He maintains that 
while in service in the Southwest Asia theater of operations 
during the Persian Gulf War his hair began to fall out, his 
right foot became numb, and he was depressed.  After the Gulf 
War, he reported that he developed an infection in both ears.  
He asserts that these problems should be service connected 
because they did not exist prior to his period of active 
service.

Pursuant to 38 U.S.C.A. § 1117 (West Supp. 2000), service 
connection may be established for chronic disability 
resulting from undiagnosed illness which cannot be attributed 
to any know clinical diagnosis and which became manifest 
either during active service in the Southwest Asia theater of 
operations during Persian Gulf war, or to a degree of 10 
percent or more within a prescribed period.  VA regulations 
provide that the prescribed period expires on December 31, 
2001.  See also 38 C.F.R. § 3.317 (2000).  

The law specifically limits entitlement under these special 
provisions to disabilities which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) 
(2000).  This is the determining factor in this case.  The VA 
General Counsel has stated that "evidence that the illness 
is 'undiagnosed' may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination."  
VAOPGCPREC 4-99, at 9-10 (May 3, 1999).  The VA General 
Counsel has specifically held that symptoms attributed to any 
diagnosed illness, including those attributed to a poorly-
defined disease, such as chronic fatigue syndrome or 
fibromyalgia, cannot be service-connected under 38 U.S.C.A. 
§ 1117.  See VAOPGCPREC 8-98 (Aug. 3, 1998).

As to each claim on appeal, the Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).  

The service medical records are silent for complaints, 
treatment, or diagnosis referable to infected ears, hair 
loss, right foot numbness, or depression.  Post service 
medical evidence includes VA treatment records and private 
medical records in addition to several VA examination 
reports.  These records reflect at least six diagnoses of 
external otitis in the VA records and one notation of 
external otitis in the private treatment records.  A February 
1995 VA examination report noted no active middle ear or 
mastoid disease present at that time.  

As regards the reported hair loss, both the private medical 
evidence and a February 1995 VA examination diagnosed 
alopecia.  The reported right foot numbness was diagnosed as 
paresthesia of the right foot in February 1995 although 
examination at that time revealed normal appearance and 
function of the foot.  Following a series of tests in October 
and November 1997 in connection with another VA examination, 
the diagnoses were hypoesthesia of the right foot and 
mononeuropathy confined to the right peroneal nerve 
involvement of the right foot.  A compressive nerve lesion 
and vasculitis were also noted as possible origins of the 
foot complaints in an October 1997 neurology consultation 
report.  

In connection with the claim for a disorder manifested by 
depression, a September 1994 consultation record diagnosed 
adjustment disorder with depressed mood which was now 
assessed as dysthymia due to its 2-year duration following a 
series of psychological tests.  That physician noted the same 
diagnosis, adjustment disorder, in a December 1994 record.  
In a February 1995 mental disorders examination report, the 
examiner diagnosed "an organic brain condition characterized 
by weakness, apathy, and psychomotor retardation that clearly 
resembles but is not depression."  The examiner concluded 
that the diagnosis was "Gulf War syndrome."  As a result, 
the claims folder was sent to another VA physician for 
further evaluation of the psychiatric disorder.  The October 
1997 examiner noted the psychology testing report, presumably 
the September 1994 record noted above, and diagnosed mild 
anxiety depression.

As regards the "diagnosis" of "Gulf War syndrome", neither 
the pertinent regulation, 38 C.F.R. § 3.317, nor the statute 
that the regulation implements, 38 U.S.C.A. § 1117, lists 
"Gulf War syndrome" as a disorder for which compensation is 
payable.  Moreover, to the extent that the term "Gulf War 
syndrome" may constitute a diagnosis, it is excluded for 
consideration under the provisions of that law and 
regulation.

In adopting the regulation that sets forth the criteria for 
paying compensation for certain manifestations of chronic 
disability due to undiagnosed illness in veterans who had 
service in the Persian Gulf, the Secretary of the VA stated 
that:

"Persian Gulf Syndrome" is not a 
disease entity currently recognized by VA 
or commonly accepted within the medical 
community.  VA has, in fact, been unable 
to establish a single "working 
definition," and any working definition, 
by its very nature, would not find a firm 
basis in the current scientific and 
medical evidence and, in our judgment, 
should not be used to establish 
entitlement under the provisions of this 
rule.  The purpose of this rule making is 
not to define by regulation what the 
medical community has yet to identify or 
define, but rather to establish criteria 
for paying compensation to Persian Gulf 
veterans suffering from chronic 
disabilities resulting from undiagnosed 
illnesses.

60 Fed. Reg. 6660 (1995).  The Board notes that the February 
1995 examiner diagnosed "Gulf War syndrome", not "Persian 
Gulf Syndrome"; however, the Board believes that the names 
are sufficiently similar so that the Secretary's statements, 
above, apply equally to the "Gulf War syndrome" label.  
Despite the fact that the February 1995 examiner 
"diagnosed" the veteran as having "Gulf War syndrome," the 
fact remains that such a "disorder" is not a disease or 
injury for which VA disability compensation may be paid under 
any applicable law or regulation.

The Board concludes that the claims for service connection 
for disabilities manifested by infected ears, hair loss, 
right foot numbness, and depression, claimed as due to 
undiagnosed illness, must be denied.  This is so because the 
disabilities resulting in these manifestations have not 
escaped diagnosis.  Rather, these symptoms have been 
attributed to known diagnoses, including otitis externa; 
alopecia; hypoesthesia and mononeuropathy of the right 
peroneal nerve; and mild anxiety depression, adjustment 
disorder, and dysthymia, respectively.  In a case such as 
this one, where the law and not the evidence is dispositive 
of the issues before the Board, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the veteran's claims for 
service connection for disabilities manifested by infected 
ears, hair loss, right foot numbness, and depression due to 
undiagnosed illness, are denied.


ORDER

Claims for service connection for disabilities manifested by 
infected ears, hair loss, right foot numbness, and 
depression, due to undiagnosed illness, are denied.


REMAND

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.306 (2000).  

As noted above, there is evidence of current disability as 
regards the claims for service connection for disabilities 
manifested by infected ears, hair loss, right foot numbness, 
and depression, namely the fact that these problems have been 
diagnosed as otitis externa; alopecia; hypoesthesia and 
mononeuropathy of the right peroneal nerve; and mild anxiety 
depression, adjustment disorder, and dysthymia, respectively.  
In addition, the statements of the veteran reveal that these 
disorders may be associated with his active military service.  
Therefore, the Board finds that further development is 
warranted in this case.  Namely, a medical opinion is needed 
which addresses the relationship, if any, between the 
veteran's otitis externa; alopecia; hypoesthesia and 
mononeuropathy of the right peroneal nerve; and mild anxiety 
depression, adjustment disorder, and dysthymia, and service.

Accordingly, this case is REMANDED for the following:

1.  The RO should request a medical 
opinion from a VA physician which 
addresses the relationship, if any, 
between the veteran's active service and 
his current diagnoses of otitis externa; 
alopecia; hypoesthesia and mononeuropathy 
of the right peroneal nerve; and mild 
anxiety depression, adjustment disorder, 
and/or dysthymia.  The veteran should be 
afforded a VA examination(s) if one is 
deemed necessary in order to provide the 
requested opinions.  The claims folder 
should be made available to the physician 
for review.  The physician should provide 
complete rationales for all conclusions 
reached.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001) as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 




